DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s appeal brief filed, 02 November 2020, of application filed, with the above serial number, on 13 August 2018 in which no claims have been amended. Claims 12-19 are pending in the application. 
In view of the Appeal Brief filed on 02 November 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NICHOLAS R TAYLOR/           Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                             
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 October 2020 was filed after the mailing date of the Final Rejection on 10 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brasch et al (hereinafter “Brasch”, 9,940,807) in view of Flora et al (hereinafter “Flora”, “A Survey on Congestion Control Techniques in Wireless Sensor Networks” NPL from 10/09/20 IDS).
As per Claim 12, Brasch discloses a data collection device which is configured to be connected communicably with a plurality of data transfer devices, the data collection device comprising: 
a processor (at least Fig. 1-2, col. 6:39-50; 7:4-20; 12:29-31; central comm. hub 104 w/ server and memory utility included); and

a data collection unit configured to collect, from each of the plurality of data transfer devices, state data, which is data related to a state of a machine grouped with the data transfer device (at least Fig. 1-2, col. 6:39-50; 7:4-20; central comm. hub 104 collecting data from monitoring apparatus’ 102 (data transfer device) which collects the data from sensor 200); and 
a communication control unit configured to control transmission of the state data from the plurality of data transfer devices to the data collection unit, according to an instruction to the plurality of data transfer devices based on a first standard or a second standard which differs from the first standard (at least col. 12:40-57; communication hub periodically sends a signal to the monitoring apparatuses to transmit data stored in the monitoring apparatuses to the server or communication hub), 
wherein the communication control unit, in a case of not receiving, from any of the plurality of data transfer devices, a first signal indicating that space in a storage capacity of a temporary storage unit of the data transfer device is less than a predetermined amount, is configured to perform control to cause the state data to be transmitted equally from each of the plurality of data transfer devices as the control based on the first standard (at least col. 12:40-13:22; “communication hub periodically 
in a case of receiving, from any of the plurality of data transfer devices, the first signal, is configured to perform control to cause the state data to be transmitted […] as control based on the second standard (at least col. 12:40-13:22; “…if the memory units of the monitoring apparatuses has reached a stated percentage of its storage capacity (for example, 80%), the central hub sends a signal to the notification devices to notify that the memory is nearly full. At that point the data can be collected from the central hub or from the individual control boxes using a USB device or over a repaired network”).
Brasch fails to explicitly disclose the state data related to a state of an industrial machine and the control by changing a transmission period so that a transmission period of the data transfer device which is a sender of the first signal and a transmission period of another data transfer device relatively differ, by changing the transmission period of the data transfer device which is the sender of the first signal to be shorter than the transmission period of the other data transfer device. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Flora. Flora teaches a wireless sensor network WSN gathers information in smart networks such as industry (at least section I, I.B.a, II-II.C), wherein node level congestion occurs within a particular node if it’s buffer overflows, and congestion is prevented by having the receiver detect congestion being above a threshold and notifying child nodes of congestion so that transmission rates of child nodes can be adjusted. Therefore, it 
As per Claim 13. The data collection device according to claim 12, wherein the communication control unit: is configured to perform the control by allocating a transmission period so as not to overlap to the plurality of data transfer devices, and causing the state data to be transmitted sequentially (at least col. 12:40-13:22; communication hub periodically sends a signal to the monitoring apparatuses).
As per Claim 14. The data collection device according to claim 12, wherein the first signal includes information indicating an extent of a usage condition of the temporary storage unit of the data transfer device, and wherein the communication control unit, based on the space in the storage capacity of the temporary storage unit of the data transfer device indicated by the first signal, is configured to determine a transmission period after change in the control based on the second standard (at least col. 12:40-13:22; “…if the memory units of the monitoring apparatuses has reached a stated percentage of its storage capacity (for example, 80%), the central hub sends a signal to the notification devices to notify that the memory is nearly full. At that point the data can be collected from the central hub or from the individual control boxes using a USB device or over a repaired network”).
As per Claim 15. The data collection device according to claim 12, wherein the communication control unit is configured to perform the control by the second standard, 
As per Claim 16, Brasch discloses a data transfer device that is configured to be connected with a data collection device so as to be communicable, the data transfer device comprising: 
a processor (at least Fig. 1-2, col. 6:39-50; 7:4-20; 12:29-31; central comm. hub 104 w/ server and memory utility included); and
a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the data collection device to function as:
a data acquisition unit configured to acquire state data, which is data related to a state of a machine that is grouped with the data transfer device (at least Fig. 1-2, col. 6:39-50; 7:4-20; control unit 202 which collects the data from sensors 200); 
a temporary storage unit configured to temporarily store the state data acquired by the data acquisition unit (at least Fig. 1-2, col. 6:39-50; 7:4-20; memory unit 208); 
a data transfer unit configured to transmit the state data stored by the temporary storage unit to the data collection device, based on an instruction from the data collection device (at least Fig. 1-2, col. 6:39-50; 7:4-20; communication unit 204); and 
a monitoring unit configured to monitor a usage condition of the temporary storage unit, and transmit a first signal indicating that space in a storage capacity of a temporary storage unit is less than a predetermined amount based on a monitoring result to the data collection device (at least col. 12:40-13:22; “…if the memory units of 
wherein the data collection device is configured to collect the state data also from other data transfer devices in addition to the data transfer device (at least Fig. 1-2, col. 6:39-50; 7:4-20; central comm. hub 104 collecting data from monitoring apparatuses),
 wherein the first signal is transmitted so that the data collection device is configured to perform control to cause the state data to be transmitted (at least col. 12:40-13:22; “…if the memory units of the monitoring apparatuses has reached a stated percentage of its storage capacity (for example, 80%), the central hub sends a signal to the notification devices to notify that the memory is nearly full. At that point the data can be collected from the central hub or from the individual control boxes using a USB device or over a repaired network”).
Brasch fails to explicitly disclose the state data related to a state of an industrial machine and the by changing a transmission period so that a transmission period of the data transfer device which is a sender of the first signal and a transmission period of another data transfer device relatively differ, by changing the transmission period of the data transfer device which is the sender of the first signal to be shorter than the transmission period of the other data transfer device. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Flora. Flora teaches a wireless sensor network WSN gathers information in smart networks such as industry (at least section I, I.B.a, II-II.C), wherein node level congestion occurs within a particular node if its buffer overflows, and congestion is prevented by having the 
	Claims 17-19 disclose the same limitations as the device of Claim 12, with Claim 17 claiming the combined limitations of Claims 12 and 16, Claim 18 claiming a data collection program for use with the device of Claim 12 and having therein the same limitations for the device, and Claim 19 claiming a data transfer program for use with the device of Claim 16 and having therein the same limitations for the device. Therefore the rejections applied to Claims 12-16 also apply to Claims 17-19 without exception.

Response to Arguments
Applicant’s arguments, see appeal brief, filed 02 November 2020, with respect to the rejection(s) of claim(s) 12-19 under Brasch have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brasch in view of IDS NPL Flora et al.
Applicant also notes that the claims recite ‘data related to a state of an industrial machine’, and that Brasch’s device is not an industrial machine. However, while the Examiner maintains that the specification recites that such ‘Industrial machine, for industrial machines, thus, Brasch’s at least ‘blood pressure machines, ventilators and heart monitors’ (par. 4) are machines used in the medical industry, Flora discloses wireless sensor networks being monitored to be used in industry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GREGORY G TODD/Primary Examiner, Art Unit 2457